DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed March 31, 2022 in response to the Office Action of September 22, 2021 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 2-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 71, 76, and 79  and the species: 
 A)    CD 19 as the species of the B cell antigen, 
B) Species of the CD19 antigen binding domain: (i) a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), a light chain complementary determining region 3 (LC CDR3), a heavy chain complementary determining region 1 (HC CDR1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of any one of SEQ ID NO: 95, SEQ ID NO: 83; SEQ ID NO: 84, SEQ ID NO: 85; SEQ ID NO: 86; SEQ ID NO: 87; SEQ ID NO: 88; SEQ ID NO: 89, SEQ ID NO: 90, SEQ ID NO: 91, SEQ ID NO: 92, SEQ ID NO: 93, SEQ ID NO: 94, and SEQ ID NO: 112;
C) Species of amino acid sequence from B) above: SEQ ID NO: 95;
D) Species of tumor antigen: (i) a tumor antigen selected from  the group consisting of: mesothelin, CD123, CD30, CD171, CS-1, CLL-1, CD33, EGFRvIII , GD2, GD3, BCMA, Tn Ag, PSMA, ROR1, FLT3, FAP, TAG72, CD38, CD44v6, CEA, EPCAM, B7H3, KIT, IL-13Ra2, , IL-11Ra, PSCA, PRSS21, VEGFR2, LewisY, CD24, PDGFR-beta, SSEA-4, CD20, Folate receptor alpha, ERBB2 (Her2/neu), MUC1, EGFR, NCAM, Prostase, PAP, ELF2M, Ephrin B2, IGF-I receptor, CAIX, LMP2, gp100, ber-abl, tyrosinase, EphA2, Fucosyl GM1, sLe, GM3, TGS5, HMWMAA, o-acetyl-GD2, Folate receptor beta, TEM1/CD248, TEM7R, CLDN6, TSHR, GPRCS5D, CXORF61, CD97, CD179a, ALK, Plysialic acid, PLAC1, GloboH, NY-BR-1, UPK2, HAVCR1, ADRB3, PANX3, GPR20, LY6K, ORS1E2, TARP, WT1, NY-ESO-1, LAGE-1la, MAGE-A1, legumain, HPV E6,E7, MAGE A1, ETV6-AML, sperm protein 17, XAGE1, Tie 2, MAD-CT-1, MAD-CT-2, Fos-related antigen 1, p53, p53 mutant, prostein, survivin and telomerase, PCTA-1/Galectin 8, MelanA/MARTI1, Ras mutant, hTERT, sarcoma translocation breakpoints, ML-IAP, ERG (TMPRSS2 ETS fusion gene), NA17, PAX3, Androgen receptor, Cyclin B1, MYCN, RhoC, TRP-2, CYP1B1, BORIS, SARTS3, PAX5, OY-TES1, LCK, AKAP-4, SSX2, RAGE-1, human telomerase reverse transcriptase, RU1, RU2, intestinal carboxyl esterase, and mut hsp70-2;
E) Species of tumor antigen from D) above: Mesothelin;
F) Species of mesothelin antigen binding domain: (i) a light chain complementary determining region 1 (LC CDR1), a light chain complementary determining region 2 (LC CDR2), and a light chain complementary determining region 3 (LC CDR3), a heavy chain complementary determining region 1 (HC CDRI1), a heavy chain complementary determining region 2 (HC CDR2), and a heavy chain complementary determining region 3 (HC CDR3) of any one of SEQ ID NO: 51, SEQ ID NO: 57, SEQ ID NO: 70, SEQ ID NO: 46, SEQ ID NO: 47, SEQ ID NO: 48, SEQ ID NO: 49, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 53, SEQ ID NO: 54, SEQ ID NO: 55, SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 59, SEQ ID NO: 60, SEQ ID NO: 61, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, and SEQ ID NO: 69;
G) Species of amino acid sequence from F) above: SEQ ID NO: 51;
I) Species of a B-cell preconditioning agent: Antibody;
J) Species of CAR-Pc: SEQ ID NO: 281; and
K) Species of CAR-Tx: SEO ID NO: 286. is acknowledged.
	2.	Claims 2, 3-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 71, 76, 79 and 81 are pending.  
3.	 Claim 81 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 2, 3-6, 7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 71, 76, and 79 are currently under consideration as drawn to the elected species.  
Claim Objections
5.	Claims 7 and 17 are objected to because of the following informalities:  In claim 7, line 1, “CAR-PC” should be “CAR-Pc” to be consistent in the abbreviations.
In claim 17-line 6 there is an extra comma after IL-13Ra2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3, 11, 51, 59, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "[t]he use . . . of claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11, 59 and 71,  the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 51 recites a signaling domain obtained from CDS.  However, neither the specification, claims nor the art of record defines what CDS is.  Thus, it is unclear to what a signaling domain obtained from CDS is limited.  The scope of the term a signaling domain obtained from CDS is therefore not defined and cannot be determined. Thus, the term a signaling domain obtained from CDS makes the claims indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 14, 21, 46, 51, 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to variants and modifications of CD19 and mesothelin CAR binding domains, the CDRs therein, and the CAR structural domains, in particular as drawn to the elected SEQ ID NOs variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286. In particular, claim 14(i) encompasses combining any of the CDRs of SEQ ID NO: 95 with any one of the CDRs from the recited sequences.  Similarly, claim 21 (a)(i) encompasses combining any of the CDRs of SEQ ID NO: 51 with any one of the CDRs from the recited sequences.  Additionally, claim 51 is are drawn, in part, to a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83.
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.  It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three complementarity determining regions (CDRs) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  However, the unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983, IDS) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36, IDS) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.  Furthermore, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198, IDS) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8).  With respect to CD83 ligands, Prazma and Tedder (Immunology Letters 2008, 115: 1-8, IDS) teach that the details regarding the existence, expression and characterization of CD83 ligands remains ambiguous.  See last two lines of p. 2-right column.   Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. 
The findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  The instant specification may provide an adequate written description of variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 per Lilly by structurally describing a representative number of said peptides, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not adequately describe variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 in a manner that satisfies either the Lilly or Enzo standards.  Although the specification discloses the SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286, this does not provide a description of variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 285 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 that would satisfy the standard set out in Enzo. 
The specification also fails to describe variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 by the test set out in Lilly.  The specification only discloses SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286. Therefore, it necessarily fails to describe a "representative number" of species of variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description variants and modifications of SEQ ID NOs: 12, 14, 18, 20, 51, 95, 281 and 286 or a signaling domain of CDS or a signaling domain of any ligand that specifically binds CD83 that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 2-5, 9-11, 14, 17, 25, 46, 51, 57, 59, 70, 71, 76, and 79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0283178 (June et al. Oct. 8, 2015, IDS), “June-178” 
June-178 teaches treating diseases associated with expression of CD19 by administering a recombinant T cell comprising the CD19 CAR, which is a B cell pre-condition agent as claimed.  See abstract and claim 1.
June-178 teaches administering a mixture of CAR cells targeting CD19 and mesothelin.  See ¶¶ 0044 and 0349. 
Given that the CAR of June-178 targets CD19, the CD19-CAR would be a B-cell precondition agent as claimed. 
Regarding claim 3, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP 2111.04. Alternatively, to the extent the wherein clause is limiting, given that the CARs have the same structures as claimed, they would have the same functions as claimed. 
Regarding claim 4 and the wherein clause, given that the CARs have the same structures as claimed, they would have the same functions as claimed.
Regarding claim 9, the CD19-CAR and mesothelin-CAR would be administered simultaneously or sequentially. 
Regarding claim 10, June-178 teaches treating B cell lymphomas, which would reduce the level of B cells.  See ¶¶ 0282 and 0590. 
Regarding claim 11,  June-178 teaches the cell expresses a CAR molecule comprising an anti-CD19 binding domain (e.g., a murine or humanized antibody or antibody fragment that specifically binds to CD19), a transmembrane domain, and an intracellular signaling domain (e.g., an intracellular signaling domain comprising a costimulatory domain and/or a primary signaling domain).  See ¶¶ 0019, 0022 and 0023.
Regarding claim 14,  June-178 teaches SEQ ID NO: 59 which is identical to SEQ ID NO: 95.  See Appendix
Regarding claim 25, June-178 teaches treating pancreatic cancer  See ¶¶ 0008, and 0211.
Regarding claim 46,  June-178 teaches the CAR molecule comprises a transmembrane domain of a protein selected from the group consisting of the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137 and CD154.  See  ¶¶ 0022-0023. 
Regarding claim 51,  June-178 teaches the CAR molecule further comprises a sequence encoding a costimulatory domain, e.g., a costimulatory domain described herein. In one embodiment, the costimulatory domain comprises a functional signaling domain of a protein selected from the group consisting of OX40, CD2, CD27, CD28, CDS, ICAM-1, LFA-1 (CD11a/CD18) and 4-1BB (CD137).  See ¶¶ 0024-0025.
Regarding claim 58, June-178 teaches SEQ ID NO: 58 which is identical to SEQ ID NO: 281.  See Appendix. 
Regarding claim 59, June-178 teaches using viral vectors for expressing the CAR.  See ¶¶ 0029 and 0103.   
Regarding claims 70 and 71, June-178 teaches performing  lymphodepletion on a subject, e.g., prior to administering the one or more cells that express a CAR molecule described herein, e.g., a CAR molecule that binds CD19. The lymphodepletion can comprise, e.g., administering one or more of melphalan, cytoxan, cyclophosphamide, and fludarabine.  See ¶¶ 0058 and 0595.  June-178 teaches also teaches using low dose mTOR inhibitors.  See ¶¶ 0683-0708. 
Regarding claim 76, June-178 teaches that the CAR cells are T cells or NK cells that autologous or allogeneic.  See ¶¶ 0006-0007 and 0030. 
Regarding claim 79, June-178 teaches that the subject is mammal or  human.  See ¶¶ 0007 and 0041.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2, 3-7, 9-11, 14, 17, 25, 45, 46, 51, 57, 59, 70, 71, 76, and 79  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” in view of WO 2014/012001 (Levine et al Jan. 16, 2014, IDS), “Levine”.
June teaches treating cancer in a human by administering T cells engineered to express a CAR. See abstract and ¶¶ 0121-0123.
June teaches that the CARs can target various tumor antigens including CD19 and mesothelin and combinations thereof.  See ¶¶ 0009 and 0133 and claims 9, 19, and 29. 
June teaches that the CAR comprises an antigen binding domain, a transmembrane domain, a co-stimulatory domain, and a CD3 zeta signaling domain. See abstract and ¶¶ 0005-0020, 0121-0123 and claims 1, 12 and 21.
June teaches SEQ ID NO: 20 which comprises SEQ ID NO: 95 and a LC CDR1 amino acid sequence of SEQ ID NO: 261, a LC CDR2 amino acid sequence of SEQ ID NO: 262, and a LC CDR3 amino acid sequence of SEQ ID NO: 263, and a HC CDR1 amino acid sequence of SEQ ID NO: 255, a HC CDR2 amino acid sequence of SEQ ID NO: 256, and a HC CDR3 amino acid sequence of SEQ ID NO: 260. See ¶¶ 00135, Table 5 and Appendix.
June teaches treating pancreatic cancer, mesothelioma, and ovarian cancer with the CAR targeting mesothelin.  See ¶¶ 0206. 
June teaches that CD19 expression is restricted to normal and malignant B Cells. See ¶¶ 0003. Thus, pancreatic cancer, mesothelioma, and ovarian cancer are CD19 negative cancers.
June teaches that transmembrane regions of particular use in this invention may be derived from (i.e. comprise at least the transmembrane region(s) of) the alpha, beta or zeta chain of the T-cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154 or CD8.  June teaches that transmembrane regions may comprise CD8 hinge domains. See ¶¶ 0136-0140.
June teaches that the cytoplasmic domain in addition to a CD3zeta signaling domain can comprise co-stimulatory regions from CD27, CD28, 4-1BB (CD137), OX40, CD30, CD40, PD-1, ICOS, lymphocyte function-associated antigen-1 (LFA-1), CD2, CD7, LIGHT, NKG2C, or B7-H3.  See ¶¶ 0141-0152.
June teaches SEQ ID NO: 12 which comprises SEQ ID NO: 281.  See claims 2, 13, and 22 and Appendix. 
June teaches using lentiviral vectors for stable integration of the transgene.  See 0153-0161.
June teaches treating the cancers with chemotherapy, radiation and immunosuppressive agents before, simultaneously or following the administration of CAR cells. See ¶¶ 0227. 
June teaches treating with B-cell ablative therapy prior to the administration of CAR cells. See ¶¶ 0227. 
June teaches using T-cells and NK cells for CAR therapy. See ¶¶ 0014 and 0017. 
June teaches using autologous or allogenic cell.  See ¶¶0217 and 0218. 
June teaches as set forth above but does not specifically teach using the anti-CD19 CAR cells as a preconditioning agent in combination with the anti-mesothelin CAR cells.  

Levine teaches using anti-CD19 CAR T cells and CD19 antibodies to deplete normal B cells to induce tolerance.  See Title, Abstract, Summary of Invention-pp. 2-3, 10, 11 and pp. 18-19.
Levine teaches immunological tolerance refers to decreased levels, delays in or reduced risk of immunological responses.  See p. 14-lines 16-24. 
Levine teaches depletion of B cells refers to a reduction in B cell levels or B-cell function.  See pp. 10-11.
Levine teaches that the method can decrease antibody titer and reduce immunoglobulin production.   See p. 21-lines 10-25. 
Levine teaches that the CAR T cells are administered in conjunction with an immunosuppressant agent.  See pp. 24-25. 
Levine teaches that CART19 cells can be used to eliminate all B cell subsets, including Bregs. Levine teaches that Bregs may contribute to the immunosuppression of some cancers and therefore CART19 might improve immune responses by removing the Bregs.  See p. 37-lines 28-31
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of June and Levine and treat cancers with anti-mesothelin CAR cells and in combination with anti-CD19 CAR cells by using the anti-CD19 CAR cells or and CD19 antibodies as a preconditioning agent because June teaches that the CARs can be used in combination, June teaches treating with B-cell ablative therapy prior to the administration of CAR cells, Levine teaches using anti-CD19 CAR T cells to deplete normal B cells to induce tolerance, which refers to decreased levels, delays in or reduced risk of immunological responses, and CART19 might improve immune responses by removing the Bregs.  Thus, one would have been motivated to precondition with anti-CD19 CAR T cells to induce tolerance and improve the anti-tumor immune response of the anti-mesothelin CAR cells and reduce antibody mediated toxicity to the foreign, engineered anti-mesothelin CAR cells. 

10.	Claims 21 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” in view of WO 2014/012001 (Levine et al Jan. 16, 2014, IDS), “Levine” as applied to claims 2, 3-7, 9-11, 14, 17, 25, 45, 46, 51, 57, 59, 70, 71, 76,  and 79  above, and further in view of WO 2015/090230 (Beatty et al. June 25, 2015, effectively filed Dec. 19, 2013, IDS), “Beatty”.
June and Levine teach as set forth above, but do not teach an anti-mesothelin CAR of claims 21 and 58, particularly SEQ ID NOs: 51 and 286 comprising  a LC CDR1 amino acid sequence of SEQ ID NO: 184, a LC CDR2 amino acid sequence of SEQ ID NO: 209, and a LC CDR3 amino acid sequence of SEQ ID NO: 234; and a HC CDR1 amino acid sequence of SEQ ID NO: 115, a HC CDR2 amino acid sequence of SEQ ID NO: 134, and a HC CDR3 amino acid sequence of SEQ ID NO: 159.
Beatty teaches anti-mesothelin CAR M5 CAR  (SEQ ID NO: 67 with SEQ ID NO: 43 scFv) comprising SEQ ID NOs: 51 and 286 and comprising  a LC CDR1 amino acid sequence of SEQ ID NO: 184, a LC CDR2 amino acid sequence of SEQ ID NO: 209, and a LC CDR3 amino acid sequence of SEQ ID NO: 234; and a HC CDR1 amino acid sequence of SEQ ID NO: 115, a HC CDR2 amino acid sequence of SEQ ID NO: 134, and a HC CDR3 amino acid sequence of SEQ ID NO: 159.   See Tables 2-5 and Appendix. 
Beatty teaches that the M5 CAR T-cells responded to cancer cells with low levels of mesothelin (MSLN) and produced superior levels of IFN. See Example 3-¶ 00608. 
 Beatty teaches that the M5 CAR T cells lead to regression of tumors expressing mesothelin.  See Example 17-¶ 00835.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of June, Levine and Beatty and use the M5 anti-mesothelin CAR T-cells in the method of June and Levine as the mesothelin targeting CAR because Beatty teaches the M5 CAR T-cells have superior activity and induced regression of tumors expressing mesothelin.  Thus, one would have been motivated to use the M5 CAR of Beatty give its superior activity and ability to induce tumor regression of mesothelin expressing cancers. 

11.	Claims 21 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0283178 (June et al. Oct. 8, 2015, IDS), “June-178” in view of WO 2014/012001 (Levine et al Jan. 16, 2014, IDS), “Levine” as applied to 2-5, 9-11, 14, 17, 25, 46, 51, 57,59, 70, 71, 76, and 79 above, and further in view of WO 2015/090230 (Beatty et al. June 25, 2015, effectively filed Dec. 19, 2013, IDS), “Beatty”.
June-178 and Levine teach as set forth above, but do not teach an anti-mesothelin CAR of claims 21 and 58, particularly SEQ ID NOs: 51 and 286 comprising  a LC CDR1 amino acid sequence of SEQ ID NO: 184, a LC CDR2 amino acid sequence of SEQ ID NO: 209, and a LC CDR3 amino acid sequence of SEQ ID NO: 234; and a HC CDR1 amino acid sequence of SEQ ID NO: 115, a HC CDR2 amino acid sequence of SEQ ID NO: 134, and a HC CDR3 amino acid sequence of SEQ ID NO: 159.
Beatty teaches as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of June-178, Levine and Beatty and use the M5 anti-mesothelin CAR T-cells in the method of June and Levine as the mesothelin targeting CAR because Beatty teaches the M5 CAR T-cells have superior activity and induced regression of tumors expressing mesothelin.  Thus, one would have been motivated to use the M5 CAR of Beatty give its superior activity and ability to induce tumor regression of mesothelin expressing cancers. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 2, 3-7, 9-11, 14, 17, 21, 25, 45, 46, 51, 57-59, 70, 71, 76,  and 79  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,640,569 B2 (Beatty et al. May 5, 2020)  in view of in view of US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” and in view of WO 2014/012001 (Levine et al Jan. 16, 2014, IDS), “Levine”.
The ‘569 claims are drawn to 
34.  A method of providing an anti-cancer immunity in a mammal comprising administering to the mammal an effective amount of a cell comprising a CAR nucleic acid molecule of claim 1.  
35. A method of treating a mammal having a disease or condition associated with cells that express mesothelin comprising administering to the mammal an effective amount of a cell comprising a CAR nucleic acid molecule of claim 1.  
36. The method of claim 93, wherein the disease is a cancer selected from the group consisting of mesothelioma, malignant pleural mesothelioma, non-small cell lung cancer, small cell lung cancer, squamous cell lung cancer, or large cell lung cancer, pancreatic cancer, pancreatic ductal adenocarcinoma, pancreatic metastatic cancer, ovarian cancer, colorectal cancer and bladder cancer, or any combination thereof.
The CAR nucleic acid molecule of claim 1 is the M5 CAR comprising SEQ ID NO: 67 with SEQ ID NO: 43 scFv as taught in Beatty above, the international stage of 15/105,082.
The claims do not teach treating with a CD19 CAR cell as a pre-conditioning agent.
June and Levine teach as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘569 claims,  June and Levine and treat cancers with anti-mesothelin CAR cells of the ‘569 claims  in combination with anti-CD19 CAR cells by using the anti-CD19 CAR cells as a preconditioning agent because June teaches that the CARs can be used in combination, June teaches treating with B-cell ablative therapy prior to the administration of CAR cells,  Levine teaches using anti-CD19 CAR T cells to deplete normal B cells to induce tolerance  and CART19 might improve immune responses by removing the Bregs.  Thus, one would have been motivated to precondition with anti-CD19 CAR T cells to induce tolerance and improve the anti-tumor immune response of the anti-mesothelin CAR cells and reduce antibody mediated toxicity to the foreign, engineered anti-mesothelin CAR cells. 

Conclusion
13.	No claims allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Appendix
SEQ ID NO: 95 alignment
RESULT 14
US-14-680-860-59
; Sequence 59, Application US/14680860
; Publication No. US20150283178A1
; GENERAL INFORMATION
;  APPLICANT: BROGDON, Jennifer
;  APPLICANT:BYRD, John
;  APPLICANT:DUBOVSKY, Jason
;  APPLICANT:FRAIETTA, Joseph
;  APPLICANT:GILL, Saar
;  APPLICANT:GLASS, David
;  APPLICANT:JOHNSON, Amy
;  APPLICANT:JUNE, Carl
;  APPLICANT:KENDERIAN, Saad
;  APPLICANT:MANNICK, Joan
;  APPLICANT:MAUS, Marcela
;  APPLICANT:MURPHY, Leon
;  APPLICANT:MUTHUSAMY, Natarajan
;  APPLICANT:PORTER, David
;  APPLICANT:RUELLA, Marco
;  APPLICANT:SELLERS, William Raj
;  APPLICANT:WASIK, Mariusz
;  TITLE OF INVENTION: TREATMENT OF CANCER USING ANTI-CD19 CHIMERIC ANTIGEN RECEPTOR
;  FILE REFERENCE: N2067-7051WO
;  CURRENT APPLICATION NUMBER: US/14/680,860
;  CURRENT FILING DATE: 2015-04-07
;  PRIOR APPLICATION NUMBER: 62/097,278
;  PRIOR FILING DATE: 2014-12-29
;  PRIOR APPLICATION NUMBER: 62/087,888
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: 62/076,238
;  PRIOR FILING DATE: 2014-11-06
;  PRIOR APPLICATION NUMBER: 62/036,493
;  PRIOR FILING DATE: 2014-08-12
;  PRIOR APPLICATION NUMBER: 62/007,309
;  PRIOR FILING DATE: 2014-06-03
;  PRIOR APPLICATION NUMBER: 61/976,396
;  PRIOR FILING DATE: 2014-04-07
;  NUMBER OF SEQ ID NOS: 132
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 242
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-14-680-860-59

  Query Match             100.0%;  Score 1279;  DB 14;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGGGGSGGGGSGGG 120

Qy        121 GSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTY 180

Qy        181 YNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTV 240

Qy        241 SS 242
              ||
Db        241 SS 242

SEQ ID NO: 95 alignment

RESULT 2
US-13-992-622-20
; Sequence 20, Application US/13992622
; Publication No. US20130287748A1
; GENERAL INFORMATION
;  APPLICANT: The Trustees of the University of Pennsylvania
;  APPLICANT:June, Carl H
;  APPLICANT:Porter, David L
;  APPLICANT:Kalos, Michael
;  APPLICANT:Levine, Bruce L
;  APPLICANT:Milone, Michael C.
;  TITLE OF INVENTION: USE OF CHIMERIC ANTIGEN RECEPTOR-MODIFIED T CELLS TO TREAT CANCER
;  FILE REFERENCE: 046483-6001-00-US.602564
;  CURRENT APPLICATION NUMBER: US/13/992,622
;  CURRENT FILING DATE: 2013-06-07
;  PRIOR APPLICATION NUMBER: PCT/US2011/064191
;  PRIOR FILING DATE: 2011-12-09
;  PRIOR APPLICATION NUMBER: 61/421,470
;  PRIOR FILING DATE: 2010-12-09
;  PRIOR APPLICATION NUMBER: 61/502,649
;  PRIOR FILING DATE: 2010-06-29
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 242
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Chemically Synthesized
US-13-992-622-20

  Query Match             100.0%;  Score 1279;  DB 11;  Length 242;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGGGGSGGGGSGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGGGGSGGGGSGGG 120

Qy        121 GSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTY 180

Qy        181 YNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTV 240

Qy        241 SS 242
              ||
Db        241 SS 242



SEQ ID NO: 281 alignment

RESULT 13
US-14-680-860-58
; Sequence 58, Application US/14680860
; Publication No. US20150283178A1
; GENERAL INFORMATION
;  APPLICANT: BROGDON, Jennifer
;  APPLICANT:BYRD, John
;  APPLICANT:DUBOVSKY, Jason
;  APPLICANT:FRAIETTA, Joseph
;  APPLICANT:GILL, Saar
;  APPLICANT:GLASS, David
;  APPLICANT:JOHNSON, Amy
;  APPLICANT:JUNE, Carl
;  APPLICANT:KENDERIAN, Saad
;  APPLICANT:MANNICK, Joan
;  APPLICANT:MAUS, Marcela
;  APPLICANT:MURPHY, Leon
;  APPLICANT:MUTHUSAMY, Natarajan
;  APPLICANT:PORTER, David
;  APPLICANT:RUELLA, Marco
;  APPLICANT:SELLERS, William Raj
;  APPLICANT:WASIK, Mariusz
;  TITLE OF INVENTION: TREATMENT OF CANCER USING ANTI-CD19 CHIMERIC ANTIGEN RECEPTOR
;  FILE REFERENCE: N2067-7051WO
;  CURRENT APPLICATION NUMBER: US/14/680,860
;  CURRENT FILING DATE: 2015-04-07
;  PRIOR APPLICATION NUMBER: 62/097,278
;  PRIOR FILING DATE: 2014-12-29
;  PRIOR APPLICATION NUMBER: 62/087,888
;  PRIOR FILING DATE: 2014-12-05
;  PRIOR APPLICATION NUMBER: 62/076,238
;  PRIOR FILING DATE: 2014-11-06
;  PRIOR APPLICATION NUMBER: 62/036,493
;  PRIOR FILING DATE: 2014-08-12
;  PRIOR APPLICATION NUMBER: 62/007,309
;  PRIOR FILING DATE: 2014-06-03
;  PRIOR APPLICATION NUMBER: 61/976,396
;  PRIOR FILING DATE: 2014-04-07
;  NUMBER OF SEQ ID NOS: 132
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 58
;  LENGTH: 486
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-14-680-860-58

  Query Match             100.0%;  Score 2577;  DB 14;  Length 486;
  Best Local Similarity   100.0%;  
  Matches  486;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQK 60

Qy         61 PDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFG 120

Qy        121 GGTKLEITGGGGSGGGGSGGGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGTKLEITGGGGSGGGGSGGGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWI 180

Qy        181 RQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAK 240

Qy        241 HYYYGGSYAMDYWGQGTSVTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HYYYGGSYAMDYWGQGTSVTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHT 300

Qy        301 RGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGC 360

Qy        361 SCRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SCRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMG 420

Qy        421 GKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHM 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHM 480

Qy        481 QALPPR 486
              ||||||
Db        481 QALPPR 486



SEQ ID NO: 281 alignment


RESULT 2
US-13-992-622-12
; Sequence 12, Application US/13992622
; Publication No. US20130287748A1
; GENERAL INFORMATION
;  APPLICANT: The Trustees of the University of Pennsylvania
;  APPLICANT:June, Carl H
;  APPLICANT:Porter, David L
;  APPLICANT:Kalos, Michael
;  APPLICANT:Levine, Bruce L
;  APPLICANT:Milone, Michael C.
;  TITLE OF INVENTION: USE OF CHIMERIC ANTIGEN RECEPTOR-MODIFIED T CELLS TO TREAT CANCER
;  FILE REFERENCE: 046483-6001-00-US.602564
;  CURRENT APPLICATION NUMBER: US/13/992,622
;  CURRENT FILING DATE: 2013-06-07
;  PRIOR APPLICATION NUMBER: PCT/US2011/064191
;  PRIOR FILING DATE: 2011-12-09
;  PRIOR APPLICATION NUMBER: 61/421,470
;  PRIOR FILING DATE: 2010-12-09
;  PRIOR APPLICATION NUMBER: 61/502,649
;  PRIOR FILING DATE: 2010-06-29
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 486
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Chemically Synthesized
US-13-992-622-12

  Query Match             100.0%;  Score 2577;  DB 11;  Length 486;
  Best Local Similarity   100.0%;  
  Matches  486;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQK 60

Qy         61 PDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFG 120

Qy        121 GGTKLEITGGGGSGGGGSGGGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGTKLEITGGGGSGGGGSGGGGSEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWI 180

Qy        181 RQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAK 240

Qy        241 HYYYGGSYAMDYWGQGTSVTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HYYYGGSYAMDYWGQGTSVTVSSTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHT 300

Qy        301 RGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RGLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGC 360

Qy        361 SCRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SCRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMG 420

Qy        421 GKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHM 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GKPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHM 480

Qy        481 QALPPR 486
              ||||||
Db        481 QALPPR 486



Alignment of SEQ ID NO: 51
RESULT 1
BCB45071
ID   BCB45071 standard; protein; 241 AA.
XX
AC   BCB45071;
XX
DT   13-AUG-2015  (first entry)
XX
DE   Human anti-mesothelin scFv domain M5, SEQ:43.
XX
KW   MSLN protein; Mesothelin; RNA-engineered cell; antibody therapy;
KW   bladder cancer; cancer; cell therapy; colorectal tumor; cytostatic;
KW   expression; immunity; large cell lung carcinoma; mesothelioma;
KW   metastatic pancreas cancer; non-small-cell lung cancer; ovary tumor;
KW   pancreas tumor; pancreatic ductal adenocarcinoma; protein therapy;
KW   single chain antibody; small-cell lung cancer; squamous cell carcinoma;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /label= Heavy_chain_variable_CDR1
FT   Region          50..66
FT                   /label= Heavy_chain_variable_CDR2
FT   Region          99..104
FT                   /label= Heavy_chain_variable_CDR3
FT   Region          116..135
FT                   /label= Linker
FT   Region          159..169
FT                   /label= Light_chain_variable_CDR1
FT   Region          185..191
FT                   /label= Light_chain_variable_CDR2
FT   Region          224..231
FT                   /label= Light_chain_variable_CDR3
XX
CC PN   WO2015090230-A1.
XX
CC PD   25-JUN-2015.
XX
CC PF   19-DEC-2014; 2014WO-CN094393.
XX
PR   19-DEC-2013; 2013WO-CN089979.
PR   21-JUL-2014; 2014WO-CN082610.
PR   06-NOV-2014; 2014WO-CN090509.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (BEAT/) BEATTY G.
CC PA   (ENGE/) ENGELS B.
CC PA   (IDAM/) IDAMAKANTI N.
CC PA   (JUNE/) JUNE C H.
CC PA   (LOEW/) LOEW A.
CC PA   (SONG/) SONG H.
CC PA   (WUQQ/) WU Q.
XX
CC PI   Beatty G,  Engels B,  Idamakanti N,  June CH,  Loew A,  Song H,  Wu Q;
XX
DR   WPI; 2015-36088H/45.
DR   N-PSDB; BCB45119.
XX
CC PT   New isolated nucleic acid molecule encoding a chimeric antigen receptor 
CC PT   comprising an antibody or antibody fragment, used as a medicament for 
CC PT   treating a disease expressing mesothelin, e.g. cancer.
XX
CC PS   Claim 11; SEQ ID NO 43; 341pp; English.
XX
CC   The present invention relates to a composition for treating diseases 
CC   associated with expression of mesothelin (MSLN). The composition 
CC   comprises chimeric antigen receptor (CAR) specific to mesothelin, where 
CC   the CAR comprises: (i) an antibody or antibody fragment comprising a 
CC   human anti-mesothelin binding domain, (ii) a transmembrane domain, and 
CC   (iii) an intracellular signaling domain comprising a stimulatory domain, 
CC   and where the anti-mesothelin binding domain comprises one or more of 
CC   light chain complementarity determining region 1 (LC CDR1), LC CDR2, and 
CC   LC CDR3 comprising an amino acid sequence listed in Table 5 and one or 
CC   more of heavy chain complementarity determining region 1 (HC CDR1), HC 
CC   CDR2, and HC CDR3 comprising an amino acid sequence listed in Table 4. 
CC   The invention further discloses: (1) an isolated nucleic acid molecule 
CC   encoding the CAR; (2) an isolated polypeptide molecule encoded by the 
CC   nucleic acid molecule; (3) a vector comprising the nucleic acid molecule 
CC   encoding the CAR; (4) a cell comprising the vector; (5) a method for 
CC   making the cell, which involves transducing a T cell with the vector; (6)
CC   a method for generating a population of RNA-engineered cells, which 
CC   involves introducing an in vitro transcribed RNA or synthetic RNA into a 
CC   cell, where the RNA comprises a nucleic acid encoding a CAR molecule; (7)
CC   a method for providing an anti-cancer immunity in a mammal, which 
CC   involves administering to the mammal an effective amount of a cell 
CC   expressing the CAR molecule; and (8) a method for treating a mammal 
CC   having a disease associated with expression of mesothelin, which involves
CC   administering to the mammal an effective amount of the cell comprising 
CC   the CAR molecule. The isolated nucleic acid molecule, polypeptide 
CC   molecule, isolated CAR, anti-mesothelin binding domain, vector, and cell 
CC   of the invention are used as a medicament for treating a disease 
CC   expressing mesothelin, where the disease is a cancer associated with 
CC   mesothelin selected from the group consisting of mesothelioma, malignant 
CC   pleural mesothelioma, non-small cell lung cancer, small cell lung cancer,
CC   squamous cell lung cancer, or large cell lung cancer, pancreatic cancer, 
CC   pancreatic ductal adenocarcinoma, pancreatic metastatic cancer, ovarian 
CC   cancer, colorectal cancer and bladder cancer, or any combination. The 
CC   present sequence represents a human anti-mesothelin scFv domain M5 which 
CC   is used in preparing a medicament for treating cancer.
XX
SQ   Sequence 241 AA;

  Query Match             100.0%;  Score 1287;  DB 22;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVEKPGASVKVSCKASGYTFTDYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVEKPGASVKVSCKASGYTFTDYYMHWVRQAPGQGLEWMGWINPNSGGTNY 60

Qy         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCASGWDFDYWGQGTLVTVSSGGGGS 120

Qy        121 GGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCRASQSIRYYLSWYQQKPGKAPK 180

Qy        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQTYTTPDFGPGTKVEI 240

Qy        241 K 241
              |
Db        241 K 241


Alignment of SEQ ID NOs: 115, 134, and 159
RESULT 2
BCB45071
ID   BCB45071 standard; protein; 241 AA.
XX
AC   BCB45071;
XX
DT   13-AUG-2015  (first entry)
XX
DE   Human anti-mesothelin scFv domain M5, SEQ:43.
XX
KW   MSLN protein; Mesothelin; RNA-engineered cell; antibody therapy;
KW   bladder cancer; cancer; cell therapy; colorectal tumor; cytostatic;
KW   expression; immunity; large cell lung carcinoma; mesothelioma;
KW   metastatic pancreas cancer; non-small-cell lung cancer; ovary tumor;
KW   pancreas tumor; pancreatic ductal adenocarcinoma; protein therapy;
KW   single chain antibody; small-cell lung cancer; squamous cell carcinoma;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /label= Heavy_chain_variable_CDR1
FT   Region          50..66
FT                   /label= Heavy_chain_variable_CDR2
FT   Region          99..104
FT                   /label= Heavy_chain_variable_CDR3
FT   Region          116..135
FT                   /label= Linker
FT   Region          159..169
FT                   /label= Light_chain_variable_CDR1
FT   Region          185..191
FT                   /label= Light_chain_variable_CDR2
FT   Region          224..231
FT                   /label= Light_chain_variable_CDR3
XX
CC PN   WO2015090230-A1.
XX
CC PD   25-JUN-2015.
XX
CC PF   19-DEC-2014; 2014WO-CN094393.
XX
PR   19-DEC-2013; 2013WO-CN089979.
PR   21-JUL-2014; 2014WO-CN082610.
PR   06-NOV-2014; 2014WO-CN090509.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (BEAT/) BEATTY G.
CC PA   (ENGE/) ENGELS B.
CC PA   (IDAM/) IDAMAKANTI N.
CC PA   (JUNE/) JUNE C H.
CC PA   (LOEW/) LOEW A.
CC PA   (SONG/) SONG H.
CC PA   (WUQQ/) WU Q.
XX
CC PI   Beatty G,  Engels B,  Idamakanti N,  June CH,  Loew A,  Song H,  Wu Q;
XX
DR   WPI; 2015-36088H/45.
DR   N-PSDB; BCB45119.
XX
CC PT   New isolated nucleic acid molecule encoding a chimeric antigen receptor 
CC PT   comprising an antibody or antibody fragment, used as a medicament for 
CC PT   treating a disease expressing mesothelin, e.g. cancer.
XX
CC PS   Claim 11; SEQ ID NO 43; 341pp; English.
XX
CC   The present invention relates to a composition for treating diseases 
CC   associated with expression of mesothelin (MSLN). The composition 
CC   comprises chimeric antigen receptor (CAR) specific to mesothelin, where 
CC   the CAR comprises: (i) an antibody or antibody fragment comprising a 
CC   human anti-mesothelin binding domain, (ii) a transmembrane domain, and 
CC   (iii) an intracellular signaling domain comprising a stimulatory domain, 
CC   and where the anti-mesothelin binding domain comprises one or more of 
CC   light chain complementarity determining region 1 (LC CDR1), LC CDR2, and 
CC   LC CDR3 comprising an amino acid sequence listed in Table 5 and one or 
CC   more of heavy chain complementarity determining region 1 (HC CDR1), HC 
CC   CDR2, and HC CDR3 comprising an amino acid sequence listed in Table 4. 
CC   The invention further discloses: (1) an isolated nucleic acid molecule 
CC   encoding the CAR; (2) an isolated polypeptide molecule encoded by the 
CC   nucleic acid molecule; (3) a vector comprising the nucleic acid molecule 
CC   encoding the CAR; (4) a cell comprising the vector; (5) a method for 
CC   making the cell, which involves transducing a T cell with the vector; (6)
CC   a method for generating a population of RNA-engineered cells, which 
CC   involves introducing an in vitro transcribed RNA or synthetic RNA into a 
CC   cell, where the RNA comprises a nucleic acid encoding a CAR molecule; (7)
CC   a method for providing an anti-cancer immunity in a mammal, which 
CC   involves administering to the mammal an effective amount of a cell 
CC   expressing the CAR molecule; and (8) a method for treating a mammal 
CC   having a disease associated with expression of mesothelin, which involves
CC   administering to the mammal an effective amount of the cell comprising 
CC   the CAR molecule. The isolated nucleic acid molecule, polypeptide 
CC   molecule, isolated CAR, anti-mesothelin binding domain, vector, and cell 
CC   of the invention are used as a medicament for treating a disease 
CC   expressing mesothelin, where the disease is a cancer associated with 
CC   mesothelin selected from the group consisting of mesothelioma, malignant 
CC   pleural mesothelioma, non-small cell lung cancer, small cell lung cancer,
CC   squamous cell lung cancer, or large cell lung cancer, pancreatic cancer, 
CC   pancreatic ductal adenocarcinoma, pancreatic metastatic cancer, ovarian 
CC   cancer, colorectal cancer and bladder cancer, or any combination. The 
CC   present sequence represents a human anti-mesothelin scFv domain M5 which 
CC   is used in preparing a medicament for treating cancer.
XX
SQ   Sequence 241 AA;

  Query Match             87.9%;  Score 178.4;  DB 22;  Length 241;
  Best Local Similarity   41.8%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 GYTFTDYYMH--------------WINPNSGGTNYAQKFQG------------------- 27
              ||||||||||              |||||||||||||||||                   
Db         26 GYTFTDYYMHWVRQAPGQGLEWMGWINPNSGGTNYAQKFQGRVTMTRDTSISTAYMELSR 85

Qy         28 -------------GWDFDY 33
                           ||||||
Db         86 LRSDDTAVYYCASGWDFDY 104

Alignment of SEQ ID NOs: 184, 209, and 234
RESULT 3
BCB45071
ID   BCB45071 standard; protein; 241 AA.
XX
AC   BCB45071;
XX
DT   13-AUG-2015  (first entry)
XX
DE   Human anti-mesothelin scFv domain M5, SEQ:43.
XX
KW   MSLN protein; Mesothelin; RNA-engineered cell; antibody therapy;
KW   bladder cancer; cancer; cell therapy; colorectal tumor; cytostatic;
KW   expression; immunity; large cell lung carcinoma; mesothelioma;
KW   metastatic pancreas cancer; non-small-cell lung cancer; ovary tumor;
KW   pancreas tumor; pancreatic ductal adenocarcinoma; protein therapy;
KW   single chain antibody; small-cell lung cancer; squamous cell carcinoma;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /label= Heavy_chain_variable_CDR1
FT   Region          50..66
FT                   /label= Heavy_chain_variable_CDR2
FT   Region          99..104
FT                   /label= Heavy_chain_variable_CDR3
FT   Region          116..135
FT                   /label= Linker
FT   Region          159..169
FT                   /label= Light_chain_variable_CDR1
FT   Region          185..191
FT                   /label= Light_chain_variable_CDR2
FT   Region          224..231
FT                   /label= Light_chain_variable_CDR3
XX
CC PN   WO2015090230-A1.
XX
CC PD   25-JUN-2015.
XX
CC PF   19-DEC-2014; 2014WO-CN094393.
XX
PR   19-DEC-2013; 2013WO-CN089979.
PR   21-JUL-2014; 2014WO-CN082610.
PR   06-NOV-2014; 2014WO-CN090509.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (BEAT/) BEATTY G.
CC PA   (ENGE/) ENGELS B.
CC PA   (IDAM/) IDAMAKANTI N.
CC PA   (JUNE/) JUNE C H.
CC PA   (LOEW/) LOEW A.
CC PA   (SONG/) SONG H.
CC PA   (WUQQ/) WU Q.
XX
CC PI   Beatty G,  Engels B,  Idamakanti N,  June CH,  Loew A,  Song H,  Wu Q;
XX
DR   WPI; 2015-36088H/45.
DR   N-PSDB; BCB45119.
XX
CC PT   New isolated nucleic acid molecule encoding a chimeric antigen receptor 
CC PT   comprising an antibody or antibody fragment, used as a medicament for 
CC PT   treating a disease expressing mesothelin, e.g. cancer.
XX
CC PS   Claim 11; SEQ ID NO 43; 341pp; English.
XX
CC   The present invention relates to a composition for treating diseases 
CC   associated with expression of mesothelin (MSLN). The composition 
CC   comprises chimeric antigen receptor (CAR) specific to mesothelin, where 
CC   the CAR comprises: (i) an antibody or antibody fragment comprising a 
CC   human anti-mesothelin binding domain, (ii) a transmembrane domain, and 
CC   (iii) an intracellular signaling domain comprising a stimulatory domain, 
CC   and where the anti-mesothelin binding domain comprises one or more of 
CC   light chain complementarity determining region 1 (LC CDR1), LC CDR2, and 
CC   LC CDR3 comprising an amino acid sequence listed in Table 5 and one or 
CC   more of heavy chain complementarity determining region 1 (HC CDR1), HC 
CC   CDR2, and HC CDR3 comprising an amino acid sequence listed in Table 4. 
CC   The invention further discloses: (1) an isolated nucleic acid molecule 
CC   encoding the CAR; (2) an isolated polypeptide molecule encoded by the 
CC   nucleic acid molecule; (3) a vector comprising the nucleic acid molecule 
CC   encoding the CAR; (4) a cell comprising the vector; (5) a method for 
CC   making the cell, which involves transducing a T cell with the vector; (6)
CC   a method for generating a population of RNA-engineered cells, which 
CC   involves introducing an in vitro transcribed RNA or synthetic RNA into a 
CC   cell, where the RNA comprises a nucleic acid encoding a CAR molecule; (7)
CC   a method for providing an anti-cancer immunity in a mammal, which 
CC   involves administering to the mammal an effective amount of a cell 
CC   expressing the CAR molecule; and (8) a method for treating a mammal 
CC   having a disease associated with expression of mesothelin, which involves
CC   administering to the mammal an effective amount of the cell comprising 
CC   the CAR molecule. The isolated nucleic acid molecule, polypeptide 
CC   molecule, isolated CAR, anti-mesothelin binding domain, vector, and cell 
CC   of the invention are used as a medicament for treating a disease 
CC   expressing mesothelin, where the disease is a cancer associated with 
CC   mesothelin selected from the group consisting of mesothelioma, malignant 
CC   pleural mesothelioma, non-small cell lung cancer, small cell lung cancer,
CC   squamous cell lung cancer, or large cell lung cancer, pancreatic cancer, 
CC   pancreatic ductal adenocarcinoma, pancreatic metastatic cancer, ovarian 
CC   cancer, colorectal cancer and bladder cancer, or any combination. The 
CC   present sequence represents a human anti-mesothelin scFv domain M5 which 
CC   is used in preparing a medicament for treating cancer.
XX
SQ   Sequence 241 AA;

  Query Match             80.9%;  Score 104.3;  DB 22;  Length 241;
  Best Local Similarity   35.6%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSIRYYLS---------------TASILQN--------------------------- 18
              |||||||||||               |||||||                           
Db        159 RASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDF 218

Qy         19 -----LQTYTTPD 26
                   ||||||||
Db        219 ATYYCLQTYTTPD 231

Alignment of SEQ ID NO: 286
RESULT 1
BCB45095
ID   BCB45095 standard; protein; 485 AA.
XX
AC   BCB45095;
XX
DT   13-AUG-2015  (first entry)
XX
DE   Human anti-mesothelin scFv domain comprising CAR M5, SEQ:67.
XX
KW   MSLN protein; Mesothelin; RNA-engineered cell; antibody therapy;
KW   bladder cancer; cancer; cell therapy; colorectal tumor; cytostatic;
KW   expression; immunity; large cell lung carcinoma; mesothelioma;
KW   metastatic pancreas cancer; non-small-cell lung cancer; ovary tumor;
KW   pancreas tumor; pancreatic ductal adenocarcinoma; protein therapy;
KW   single chain antibody; small-cell lung cancer; squamous cell carcinoma;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..21
FT                   /label= Signal_peptide
FT   Region          47..56
FT                   /label= Heavy_chain_variable_CDR1
FT   Region          71..87
FT                   /label= Heavy_chain_variable_CDR2
FT   Region          120..125
FT                   /label= Heavy_chain_variable_CDR3
FT   Region          137..156
FT                   /label= Linker
FT   Region          180..190
FT                   /label= Light_chain_variable_CDR1
FT   Region          207..212
FT                   /label= Light_chain_variable_CDR2
FT   Region          245..252
FT                   /label= Light_chain_variable_CDR3
XX
CC PN   WO2015090230-A1.
XX
CC PD   25-JUN-2015.
XX
CC PF   19-DEC-2014; 2014WO-CN094393.
XX
PR   19-DEC-2013; 2013WO-CN089979.
PR   21-JUL-2014; 2014WO-CN082610.
PR   06-NOV-2014; 2014WO-CN090509.
XX
CC PA   (NOVS ) NOVARTIS AG.
CC PA   (UPEN ) UNIV PENNSYLVANIA.
CC PA   (BEAT/) BEATTY G.
CC PA   (ENGE/) ENGELS B.
CC PA   (IDAM/) IDAMAKANTI N.
CC PA   (JUNE/) JUNE C H.
CC PA   (LOEW/) LOEW A.
CC PA   (SONG/) SONG H.
CC PA   (WUQQ/) WU Q.
XX
CC PI   Beatty G,  Engels B,  Idamakanti N,  June CH,  Loew A,  Song H,  Wu Q;
XX
DR   WPI; 2015-36088H/45.
DR   N-PSDB; BCB45143.
XX
CC PT   New isolated nucleic acid molecule encoding a chimeric antigen receptor 
CC PT   comprising an antibody or antibody fragment, used as a medicament for 
CC PT   treating a disease expressing mesothelin, e.g. cancer.
XX
CC PS   Claim 33; SEQ ID NO 67; 341pp; English.
XX
CC   The present invention relates to a composition for treating diseases 
CC   associated with expression of mesothelin (MSLN). The composition 
CC   comprises chimeric antigen receptor (CAR) specific to mesothelin, where 
CC   the CAR comprises: (i) an antibody or antibody fragment comprising a 
CC   human anti-mesothelin binding domain, (ii) a transmembrane domain, and 
CC   (iii) an intracellular signaling domain comprising a stimulatory domain, 
CC   and where the anti-mesothelin binding domain comprises one or more of 
CC   light chain complementarity determining region 1 (LC CDR1), LC CDR2, and 
CC   LC CDR3 comprising an amino acid sequence listed in Table 5 and one or 
CC   more of heavy chain complementarity determining region 1 (HC CDR1), HC 
CC   CDR2, and HC CDR3 comprising an amino acid sequence listed in Table 4. 
CC   The invention further discloses: (1) an isolated nucleic acid molecule 
CC   encoding the CAR; (2) an isolated polypeptide molecule encoded by the 
CC   nucleic acid molecule; (3) a vector comprising the nucleic acid molecule 
CC   encoding the CAR; (4) a cell comprising the vector; (5) a method for 
CC   making the cell, which involves transducing a T cell with the vector; (6)
CC   a method for generating a population of RNA-engineered cells, which 
CC   involves introducing an in vitro transcribed RNA or synthetic RNA into a 
CC   cell, where the RNA comprises a nucleic acid encoding a CAR molecule; (7)
CC   a method for providing an anti-cancer immunity in a mammal, which 
CC   involves administering to the mammal an effective amount of a cell 
CC   expressing the CAR molecule; and (8) a method for treating a mammal 
CC   having a disease associated with expression of mesothelin, which involves
CC   administering to the mammal an effective amount of the cell comprising 
CC   the CAR molecule. The isolated nucleic acid molecule, polypeptide 
CC   molecule, isolated CAR, anti-mesothelin binding domain, vector, and cell 
CC   of the invention are used as a medicament for treating a disease 
CC   expressing mesothelin, where the disease is a cancer associated with 
CC   mesothelin selected from the group consisting of mesothelioma, malignant 
CC   pleural mesothelioma, non-small cell lung cancer, small cell lung cancer,
CC   squamous cell lung cancer, or large cell lung cancer, pancreatic cancer, 
CC   pancreatic ductal adenocarcinoma, pancreatic metastatic cancer, ovarian 
CC   cancer, colorectal cancer and bladder cancer, or any combination. The 
CC   present sequence represents a human anti-mesothelin scFv domain 
CC   comprising CAR M5 which is used in preparing a medicament for treating 
CC   cancer.
XX
SQ   Sequence 485 AA;

  Query Match             100.0%;  Score 2585;  DB 22;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MALPVTALLLPLALLLHAARPQVQLVQSGAEVEKPGASVKVSCKASGYTFTDYYMHWVRQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MALPVTALLLPLALLLHAARPQVQLVQSGAEVEKPGASVKVSCKASGYTFTDYYMHWVRQ 60

Qy         61 APGQGLEWMGWINPNSGGTNYAQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCASG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APGQGLEWMGWINPNSGGTNYAQKFQGRVTMTRDTSISTAYMELSRLRSDDTAVYYCASG 120

Qy        121 WDFDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WDFDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSDIVMTQSPSSLSASVGDRVTITCR 180

Qy        181 ASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ASQSIRYYLSWYQQKPGKAPKLLIYTASILQNGVPSRFSGSGSGTDFTLTISSLQPEDFA 240

Qy        241 TYYCLQTYTTPDFGPGTKVEIKTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TYYCLQTYTTPDFGPGTKVEIKTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTR 300

Qy        301 GLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GLDFACDIYIWAPLAGTCGVLLLSLVITLYCKRGRKKLLYIFKQPFMRPVQTTQEEDGCS 360

Qy        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CRFPEEEEGGCELRVKFSRSADAPAYKQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGG 420

Qy        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 KPRRKNPQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQ 480

Qy        481 ALPPR 485
              |||||
Db        481 ALPPR 485